Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because it does not fall within one of the four categories of patentable subject matter of 35 U.S.C § 101 (process, machine, manufacture, or composition of matter).  The claims recite, among other things, “a computer-readable storage medium storing therein a computer program”, as best understood a medium may be transitory or non-transitory, and transitory form per se is not a patentable subject matter according to the interim guidelines. The specification, in paragraph [0077], recites “The computer-readable storage medium is, for example, a read-only memory (Read-Only Memory, ROM), a random access memory (Random Access Memory, RAM), a magnetic disk or an optical disk” which does not limit the recitation to a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al (US 2017/0295248). Hereinafter referred to as Fujishiro.
Regarding claims 1, 8 and 15. Fujishiro discloses a method for processing communication range information (see at least abstract), comprising: receiving the communication range information of a service data unit from an application layer (see at least paragraphs [0011], [0023]-[0024], [063], [0067] and figure 5 (UE)); determining target information according to the communication range information; transmitting the target information to a base station (see at least paragraphs [0011], [0023]-[0024], [063], [0067] and figure 5 (UE)).
Regarding claims 2, 9, and 16, 2. Fujishiro discloses a method for processing the communication range information wherein the communication range information comprises at least one of: at least two different levels of communication distance requirement information; minimum communication distance requirement information; maximum communication distance requirement information; communication distance range requirement information layer (see at least paragraphs [0011], [0023]-[0024], [063], [0067] and figure 5 (UE)).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Yi et al (US 2017/0048745). Hereinafter referred to as Yi 
Regarding claims 3, 10 and 17. Fujishiro discloses all the limitations of the claimed invention with the exception of generating a mapping relationship between the communication range information and a logical channel group or a destination address according to the communication range information, and determining the mapping relationship as the target information layer. However, Yi, from the same field of 
Regarding claims 4, 11, and 18. Fujishiro in view of Yi discloses a method for processing the communication range information wherein the step of transmitting the target information to the base station comprises transmitting the mapping relationship to the base station through a Radio Resource Control (RRC) message (see at least Yi: paragraph [0047]).
Regarding claims 5, 12 and 19. Fujishiro discloses all the limitations of the claimed invention with the exception of acquiring a mapping relationship between the communication range information and a logical channel group or a destination address, wherein the mapping relationship is configured or pre-configured by a network or defined in a protocol; obtaining buffer information of the logical channel group or the destination address corresponding to the communication range information according to the mapping relationship, and determining the buffer information as the target information.. However, Yi, from the same field of endeavor, teaches acquiring a mapping relationship between the communication range information and a logical channel group or a destination address, wherein the mapping relationship is configured 
Regarding claims 6, 13 and 20. Fujishiro in view of Yi discloses a method for processing the communication range information wherein the step of transmitting the target information to the base station comprises: transmitting the buffer information to the base station through a sidelink buffer status report (see at least Yi: figure 12).
Regarding claims 7 and 14. Fujishiro in view of Yi discloses a method for processing the communication range information wherein the mapping relationship between the communication range information and the logical channel group comprises that one logical channel group is associated with at least one piece of communication range information; the mapping relationship between the communication range information and the destination address comprises that one destination address is associated with at least one piece of communication range information (see at least figure 12, and paragraphs [0113] and [0126]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476